835 F.2d 870
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Gary W. FOUT, Abraham R. Mishkin, and Rathindra N.Roychoudhury, Appellants.
No. 87-1337.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1987.

Before RICH, EDWARD S. SMITH, and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
Gary W. Fout, Abraham R. Mishkin, and Rathindra N. Roychoudhury appeal from the decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences, affirming the final rejection of claims 2, 3, 7-14, and 16-26 under 35 U.S.C. Sec. 103 (1982) as obvious over the prior art.  Those claims represent all the claims remaining in the continuation application, Ser.  No. 383,202, at issue.  We affirm.

OPINION

2
Upon consideration of each of the appellants' arguments, we conclude that the appellants have failed to establish any error in the board's obviousness analysis.  Accordingly, we affirm on the basis of the board's opinion.